Exhibit 10.1

 

EXECUTION VERSION

 

TRANSITION SERVICES AGREEMENT

 

TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into as of
September 1, 2011, between Specialized Technology Resources, Inc., a Delaware
corporation (“Seller”), and Underwriters Laboratories Inc., a Delaware non-stock
corporation (“Buyer,” and together with Seller, the “Parties” and each a
“Party”).

 

RECITALS

 

A.                                   Seller and Buyer have entered into that
certain Equity Purchase Agreement dated August 15, 2011 (the “Purchase
Agreement”) by and among Seller, Buyer and STR Holdings, Inc., a Delaware
corporation.

 

B.                                     To facilitate the transactions
contemplated by the Purchase Agreement, Seller desires to provide to Buyer and
its Subsidiaries, and Buyer desires to provide Seller and its Subsidiaries,
certain services pursuant to the terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of the premises and mutual covenants contained herein and for
other good and valuable consideration, the receipt of which are hereby
acknowledged, the Parties to this Agreement agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                      Definitions.  Capitalized terms
used but not defined in this Agreement shall have the meanings assigned thereto
in the Purchase Agreement.  In the case of capitalized terms defined herein by
definitions inconsistent with the definitions ascribed to such terms in the
Purchase Agreement, the definitions provided herein shall be regarded as
controlling for the purposes of this Agreement.

 

ARTICLE II

 

SERVICES

 

Section 2.1                                      Description of Services.

 

(a)                                  On the terms and conditions of this
Agreement, Seller shall provide, or cause a third party to provide pursuant to
Section 2.2, the transition services set forth on Exhibit A (the services
designated therein, as adjusted in accordance with this Agreement, collectively,
the “Seller Services”), to Buyer and its Affiliates following the Closing. 
Neither Buyer nor its Affiliates shall resell, assign or subcontract any of the
Transition Services to any Person whatsoever or permit the use of the Seller
Services by any Person other than Buyer or its Affiliates in the conduct of the
Business in the ordinary course of business.  The Seller Services shall be
specifically limited to those tasks described in Exhibit A unless specifically
expanded by a duly executed amendment to this Agreement in accordance with its
terms.

 

--------------------------------------------------------------------------------


 

(b)                                 On the terms and conditions of this
Agreement, Buyer shall provide, or cause a third party to provide pursuant to
Section 2.2, the transition services set forth on Exhibit B (the services
designated therein, as adjusted in accordance with this Agreement, collectively,
the “Buyer Services”), to Seller and its Affiliates following the Closing. 
Neither Seller nor its Affiliates shall resell, assign or subcontract any of the
Buyer Services to any Person whatsoever or permit the use of the Buyer Services
by any Person other than Seller or its Affiliates in the ordinary course of
business.  The Buyer Services shall be specifically limited to those tasks
described in Exhibit B unless specifically expanded by a duly executed amendment
to this Agreement in accordance with its terms.

 

(c)                                  As used within this Agreement, “Transition
Services” shall mean the Seller Services and the Buyer Services collectively. 
For the purposes of this Agreement, each Party (or such Party’s Affiliates)
providing Transition Services shall be a “Service Provider,” and each Party (or
such Party’s Affiliates) receiving Transition Services shall be a “Service
Recipient.”

 

(d)                                 Each Service Provider may modify, suspend or
terminate any or all of the Transition Services, to the extent that such Service
Provider determines in good faith that the provision or use of any of the
Transition Services hereunder would violate any Law (or the demand or
requirement of any Governmental Authority) applicable to such Service Provider
or any of its Affiliates, and such Transition Services cannot be provided by an
Affiliate of such Service Provider without violating such Law (or demand or
requirement) or agreement; provided that such Service Provider shall (i) give
notice to the relevant Service Recipient of any such modification, suspension or
termination as promptly as reasonably practicable under the circumstances and
(ii) use commercially reasonable efforts to minimize the economic or commercial
impact on such Service Recipient of such modification, suspension or
termination.  The Service Recipient and its Affiliates shall use commercially
reasonable efforts to mitigate the economic or commercial impact upon such
Service Recipient related to or arising from such modification, suspension or
termination.

 

Section 2.2                                      Third Party Services.  The
Parties hereto acknowledge and agree that certain of the Transition Services as
identified on Exhibit A and Exhibit B to be provided under this Agreement have
been and will be provided (in accordance with this Agreement) by a Person
identified on Exhibit A or Exhibit B, as applicable, that is neither a Party nor
an Affiliate or employee of any Party or its Affiliates (a “Third Party”).  To
the extent such Transition Services are so provided, such responsible Service
Provider shall use commercially reasonable efforts to cause such Third Party to
provide such Transition Services to the relevant Service Recipient.  If any such
Third Party is unable or unwilling to provide any such Transition Services, such
responsible Service Provider shall, to the extent commercially reasonable,
provide such Transition Services in an alternative manner.

 

Section 2.3                                      Consents.  Each Service
Provider shall, and shall cause its Affiliates to, use its commercially
reasonable efforts to obtain all such consents, approvals or authorizations
necessary to allow such Service Provider to provide the Transition Services and
to allow the relevant Service Recipient to access and use the Transition
Services (collectively, the “Required Consents”); provided, however, that no
Service Provider shall be obligated under this Agreement to pay any
consideration, grant any concession or incur any liability to any Person to
obtain any

 

2

--------------------------------------------------------------------------------


 

such Required Consent.  In the event that any Required Consent has not yet been
obtained, then, unless and until such Required Consent is obtained, the Parties
hereto shall cooperate with each other in any lawful and economically feasible
alternative arrangement for each Service Recipient to access and use the
Transition Services.  Any additional costs associated with providing an
alternative arrangement pursuant to the previous sentence shall be borne 100% by
such Service Recipient.  Notwithstanding the foregoing, the relevant Service
Provider shall provide reasonable notice to such Service Recipient of the costs
associated with the alternative arrangement and the Parties shall reasonably
cooperate to mitigate such costs (including exploring alternative arrangements,
if any).

 

Section 2.4                                      Standard of Services.  Each
Service Recipient acknowledges that the Service Provider or its Affiliates may
be providing similar services, and/or services that involve the same resources
as those used to provide the Transitions Services, to their internal
organizations, other Affiliates, and/or Third Parties.  Each Service Provider
shall provide, and shall use commercially reasonable efforts to cause any
relevant Third Party to provide, the Transition Services in a manner that is
substantially similar in nature, quality and timeliness to the services provided
to the Service Provider’s business prior to the Closing Date.

 

Section 2.5                                      Provision of Services

 

(a)                                  Employment and Supervision.  Each Service
Provider shall have the sole responsibility to employ, pay, supervise, direct
and discharge all of the personnel used in its provision of Transition Services
hereunder.  Each Service Provider shall be solely responsible for the payment of
all employee benefits and any other direct and indirect compensation for any of
its personnel assigned to perform Transition Services under this Agreement, as
well as such personnel’s worker’s compensation insurance, employment taxes, and
other employer liabilities relating to such personnel as required by law.

 

(b)                                 Independence.  Each Service Provider shall
be an independent contractor in connection with the performance of Transition
Services hereunder for any and all purposes (including federal or state tax
purposes), and the employees of such Service Provider performing Transition
Services in connection herewith shall not be deemed to be employees or agents of
the relevant Service Recipient or any of its Affiliates and nothing contained
herein shall be deemed to create a joint venture or partnership.

 

Section 2.6                                      Service Interruption.  It is
acknowledged and agreed by the Parties hereto that the Transition Services may
not be provided on an uninterrupted basis.  Upon reasonable written notice to
the relevant Service Recipient given the circumstances, a Service Provider or
any relevant Third Party may temporarily interrupt the operation of facilities
or systems of such Service Provider or such Third Party used to provide any
Transition Services (which may result in the interruption of such Transition
Services) whenever it is the commercially reasonable judgment of such Service
Provider (or the relevant Third Party providing such Transition Services for
such Service Provider) that such action is necessary or reasonably advisable,
including for routine maintenance purposes.  With respect to any Transition
Services provided by any Third Party, each Service Provider shall forward on a
reasonably prompt basis to the relevant Service Recipient any notice received
from any such Third Party regarding the interruption of such Transition
Services.  Such Service Provider will be relieved of its obligations to provide

 

3

--------------------------------------------------------------------------------


 

such Transition Services during such temporary interruptions; provided that such
Service Provider shall use commercially reasonable efforts to minimize each
period of interruption and to schedule, to the extent reasonably practicable
under the circumstances, such period of interruption so as to not materially
inconvenience or materially impair the conduct of such Service Recipient’s
business.  A Service Provider shall consult with the relevant Service Recipient
prior to temporary interruptions to the extent reasonably practicable or, if not
reasonably practicable, promptly thereafter.

 

Section 2.7                                      Force Majeure.

 

(a)                                  If any Service Provider, any of its
Affiliates or any relevant Third Party is prevented from or delayed in
complying, either totally or in part, with any of the terms or provisions of
this Agreement for any reason beyond its reasonable control (including war,
riot, rebellion, civil disturbances, terrorism, power failures, shortage of
fuel, raw materials or components, nuclear accident, strikes, lockouts, labor
disputes, flood, storm, fire and earthquake or other natural disasters or acts
of God or conditions or events of nature, or any breach by any Third Party of
any of such Third Party’s obligations to Seller or any of its Affiliates, or any
other act or omission by any Third Party (collectively, each of the foregoing a
“Force Majeure Event”), then upon notice to the relevant Service Recipient, the
affected provisions and/or other requirements of this Agreement shall be
suspended during the period of such disability, and such Service Provider shall
not have any liability to the relevant Service Recipient, its Affiliates or any
other Person in connection therewith.  Such Service Provider shall use
commercially reasonable efforts to remove such disability as soon as reasonably
possible; provided, however, that such Service Provider shall not be obligated
under this Agreement to pay any consideration, grant any concession or incur any
liability to any Person to remove such disability.  If any Service Provider or
relevant Third Party is unable to provide any of the Transition Services due to
such a disability, the Parties hereto shall use commercially reasonable efforts
to cooperatively seek a solution that is mutually satisfactory.

 

(b)                                 Any Service Recipient may acquire any
Transition Services from an alternate source, at such Service Recipient’s sole
cost and expense, and without liability to the non-performing Service Provider,
for the period and to the extent reasonably necessitated by such non-performance
pursuant to Section 2.7(a).  No Service Recipient shall be obligated to pay any
Service Provider for any Transition Services during any period when such Service
Provider is not providing itself, or through a Third Party, such Transition
Services.  The Service Recipient shall use commercially reasonable efforts to
mitigate the economic or commercial impact upon such Service Recipient related
to or arising from any Force Majeure Event.

 

(c)                                  Subject to Section 2.7(b), the Parties
hereto agree that this Section 2.7 shall not otherwise be construed so as to
excuse a Party hereto of its obligations to otherwise perform in accordance with
Article III at all other times during the term of this Agreement.

 

Section 2.8                                                             
Obligations.  The provision of Transition Services hereunder is subject to the
following:

 

4

--------------------------------------------------------------------------------


 

(a)                                  No Service Provider, nor any of its
Affiliates, shall be liable for any action or inaction taken or omitted to be
taken by it or a relevant Third Party pursuant to, and in accordance with,
instructions received from the relevant Service Recipient;

 

(b)                                 Each Service Provider, its Affiliates, and
any Third Party providing Transition Services at such Service Provider’s
direction may rely upon any notice or other communication of any nature with or
from the relevant Service Recipient or its Affiliates (written or oral,
including telephone conversations and e-mails, whether or not such notice or
other communication is made in a manner permitted or required by this
Agreement), and neither such Service Provider nor any of its Affiliates shall
have any duty to verify the identity or authority of a representative of a
Service Recipient or its Affiliates signing or making any such notice or
communication;

 

(c)                                  Each Service Provider, its Affiliates, and
any Third Party providing Transition Services at such Service Provider’s
direction may refuse to take any action requested by a Service Recipient if it
is not an action required to be taken under this Agreement.  Any services
provided beyond the scope of the Transition Services shall be billed on such
basis as the Parties hereto may mutually agree upon from time to time;

 

(d)                                 No Service Provider shall have any
obligation to perform any Transition Service to the extent that performing such
Transition Service is dependent upon, or otherwise requires, any Service
Recipient or any of its Affiliates to perform some service, operation or
function prior to such Service Provider performing any such Transition Service
unless such Service Recipient or its Affiliates shall have, in fact, prior to
when such Service Provider is required to perform such Transition Service,
performed such other service, operation or function consistent with commercially
reasonable business practices;

 

(e)                                  Each Service Recipient shall, during the
term of this Agreement, comply in all material respects with any applicable Law
(or demand or requirement of any Governmental Authority) relating to the use of
the Transition Services;

 

(f)                                    Each Service Recipient and its Affiliates
shall not, and shall cause any of their employees not to, break, bypass or
circumvent, or attempt to break, bypass or circumvent any security system of any
Service Provider or any of its respective Affiliates or any Third Party
providing Transition Services hereunder or obtain access to any program or data
other than that to which access has been specifically granted by such Service
Provider or any of its Affiliates or any Third Party providing Transition
Services hereunder; and

 

(g)                                 Each Service Recipient shall cause its
representatives and employees receiving the Transition Services or working with
any Service Provider in connection with the provision of Transition Services to
at all times comply with all reasonable physical and technological security
rules, policies and procedures of such Service Provider, its respective
Affiliates and any relevant Third Party and of which such Service Provider has
made such Service Recipient aware.

 

Section 2.9                                      Service Coordinators.  Each of
Seller and Buyer shall identify one of its employees to serve as the primary
point of contact (the “Service Coordinator”) for the other

 

5

--------------------------------------------------------------------------------


 

Party hereto with respect to the Transition Services.  Each of Seller and Buyer
shall cause its Service Coordinator to be reasonably available to the other
Party hereto to facilitate communication among the Parties and the
identification, awareness and resolution of any interruption, deficiency or
concern with respect to the Transition Services.

 

ARTICLE III

 

FEES AND PAYMENT

 

Section 3.1                                      Fees.  The fees payable for any
Transition Service (the “Fees”) shall be set forth on Exhibit A or Exhibit B, as
applicable.

 

Section 3.2                                      Invoice and Payment.  During
the term of this Agreement, Seller shall invoice Buyer, and Buyer shall invoice
Seller, as applicable, for the Fees in respect of Transition Services provided
prior to the date of such invoice no more frequently than once every calendar
month. Each such invoice shall be accompanied by copies of invoices from any
Third Party with respect to any Third-Party Expenses included in the invoiced
Fees.  The actual date of notification of amounts due and the Invoice Due Date
(defined below) will be determined according to, as applicable, Seller’s or
Buyer’s regular business practices and systems capabilities.  The “Invoice Due
Date” for purposes of this Agreement shall mean payment will be due within one
calendar month of receipt of the invoice.  Each of Buyer and Seller shall pay
any payment due under any invoice on or before the applicable Invoice Due Date.

 

Section 3.3                                      Disputes and Resolution.  Each
Party shall promptly notify the other Party in writing of any amounts billed to
the first Party that the first Party, in good faith, determines to be in dispute
along with a reasonable description of such Party’s reason for disputing such
amounts.  Upon receipt of such notice, the Service Provider will research the
items in question in a reasonably prompt manner and cooperate with the other
Party to resolve any such dispute.  Any such dispute shall not relieve either
Party of any obligation pursuant to this Agreement, including the obligations
(a) to make prompt payment pursuant to Section 3.2 and (b) to provide the
Transition Services.  However, in the event that the Parties agree, or an
arbitrator or court of competent jurisdiction determines, that any amount that
was paid was not properly owed, the Party that received such amount shall refund
such amount to the applicable other Party within five (5) Business Days of such
agreement (or, alternatively, at the option of such applicable other Party, such
amount may be deducted from the amount payable under the next invoice submitted
for payment to such other Party).

 

ARTICLE IV

 

DISCLAIMER AND LIMITATION OF LIABILITY

 

Section 4.1                                      Disclaimer of Warranties. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE PURCHASE AGREEMENT, EACH
PARTY MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE TRANSITION SERVICES TO BE PROVIDED BY IT OR OTHERWISE WITH
RESPECT TO THIS AGREEMENT.  NOTHING IN THIS AGREEMENT IS INTENDED TO LIMIT ANY
RIGHTS OR REMEDIES OF EITHER PARTY UNDER THE PURCHASE AGREEMENT.

 

6

--------------------------------------------------------------------------------


 

Section 4.2                                      Limitation on Certain Damages. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER OR ANY AFFILIATES OF THE OTHER FOR ANY
SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS
OR REVENUE OR ANY DIMINUTION OF VALUE) RESULTING OR ARISING FROM THIS
AGREEMENT, INCLUDING THE TRANSITION SERVICES, ANY PERFORMANCE OR NONPERFORMANCE
OF THE TRANSITION SERVICES OR TERMINATION OF THE TRANSITION SERVICES REGARDLESS
OF WHETHER SUCH DAMAGES OR OTHER RELIEF ARE SOUGHT BASED ON BREACH OF WARRANTY,
BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, IN TORT (INTENTIONAL OR
OTHERWISE), OR ANY OTHER LEGAL OR EQUITABLE THEORY, EVEN IF SUCH PARTY HAS BEEN
INFORMED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 4.3                                      Limitation of Liability.  The
maximum liability of any Service Provider and its Affiliates to the relevant
Service Recipient and any of its Affiliates for breach of this Agreement by such
Service Provider shall be an amount not to exceed the greater of (a) the Fee
paid by the relevant Service Recipient to such Service Provider for the
particular Transition Service giving rise to the claim and (b) the relevant
Service Recipient’s cost of obtaining the particular Transition Service from a
Third Party during the remainder of the applicable Service Term (if such Service
Recipient is unable to perform the particular Transition Service itself);
provided that such Service Recipient and its Affiliates shall exercise all
commercially reasonable efforts to minimize the cost of any such alternatives to
the Transition Services by selecting the most cost-effective alternatives that
provide a reasonably comparable equivalent of the particular Transition Services
replaced; provided, further, however, such Service Recipient’s cost pursuant to
clause (b) above shall be deemed to be the lesser of (y) such Service
Recipient’s actual cost or (z) the Fee that would have been paid by such Service
Recipient to the relevant Service Provider for the particular Transition Service
if the relevant Service Provider or its Affiliate had not breached this
Agreement, multiplied by one hundred fifteen percent (115%).

 

ARTICLE V

 

OWNERSHIP OF ASSETS

 

Section 5.1                                      Service Provider Systems.  Any
information system, software, computer network, database or data file owned,
licensed, leased or provided by any Service Provider or any of its Affiliates
that is used by such Service Provider or any of its Affiliates in connection
with provision of any Transition Service, each as modified, maintained or
enhanced from time to time by such Service Provider, any of its Affiliates or
any relevant Third Party (collectively, the “Service Provider Systems”) shall
remain the sole and exclusive property of such Service Provider or its
Affiliates, as the case may be.  Under no circumstances will any Service
Recipient or any of its Affiliates obtain any ownership right or license in or
to (a) any custom development work performed hereunder by any Service Provider,
its Affiliates or Third Parties working at the direction of such Service
Provider or its Affiliates, (b) any intellectual property of such Service
Provider or its respective Affiliates, or (c) any of the Service Provider
Systems not previously owned or licensed by the relevant Service Recipient.

 

7

--------------------------------------------------------------------------------


 

Section 5.2                                      Service Recipient Data.  Any
software, database, data file, record or other information owned, licensed,
leased or provided by any Service Recipient or any of its Affiliates that is
provided to, or stored or accessed by, any Service Provider or any of its
Affiliates in connection with any Transition Service, each as modified,
maintained or enhanced from time to time by such Service Recipient, any of its
Affiliates or any relevant Third Party (collectively, the “Service Recipient
Data”) shall remain the sole and exclusive property of such Service Recipient or
its Affiliates, as the case may be.  Upon the request of any Service Recipient,
with respect to any Service Recipient Data in the possession of any Service
Provider, its Affiliates or any Third Party under the direction of such Service
Provider or its Affiliates, such Service Provider shall use its commercially
reasonable efforts (a) to allow such Service Recipient to obtain a copy of such
Service Recipient Data and/or (b) to destroy such Service Recipient Data.

 

Section 5.3                                      Other Assets.  All procedures,
methods, systems, strategies, tools, equipment, facilities and other resources
owned, licensed or leased by any Party or its Affiliates and used or provided by
such Party, any of its Affiliates or any relevant Third Party in connection with
this Agreement shall remain the property of such Party or its Affiliates and,
except as otherwise provided herein, shall at all times be under the sole
direction and control of such Party, its Affiliates or such Third Party.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1                                      Indemnification.

 

(a)                                  Subject to the limitations set forth in
Article IV, each Service Recipient shall save, defend, indemnify and hold
harmless each Service Provider and its Affiliates, officers, directors,
employees, agents, successors and assigns from and against any and all Losses in
connection with the performance of any Transition Services by such Service
Provider hereunder, except to the extent (i) resulting from such Service
Provider’s or any of its Affiliate’s gross negligence or willful misconduct in
connection with this Agreement or (ii) such Service Provider actually receives
payment of indemnification for such Loss from a Third Party in connection with
the performance of such Transition Service by such Third Party on behalf of such
Service Provider.

 

(b)                                 Subject to the limitations set forth in
Article IV, each Service Provider shall save, defend, indemnify and hold
harmless each Service Recipient and its Affiliates, officers, directors,
employees, agents, successors and assigns from and against any and all Losses in
connection with the performance of any Transition Services by such Service
Provider hereunder to the extent (i) resulting from such Service Provider’s or
any of its Affiliate’s gross negligence or willful misconduct in connection with
this Agreement or (ii) such Service Provider actually receives payment of
indemnification for such Loss from a Third Party in connection with the
performance of such Transition Service by such Third Party on behalf of such
Service Provider.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VII

 

TERM AND TERMINATION

 

Section 7.1                                      Term.

 

(a)                                  Term of Agreement.  The term of this
Agreement (the “Term”) shall commence on the date hereof and shall end on the
earliest of:  (i) the date all Service Terms have expired in accordance with the
terms of this Agreement, (ii) the date all Transition Services have been
terminated in accordance with the terms of this Agreement or (iii) the date on
which this Agreement is terminated pursuant to Section 7.3.

 

(b)                                 Term of Services.  Each Service Provider
shall provide each Transition Service beginning on the date hereof, or as
otherwise set forth in Exhibit A or Exhibit B, as applicable, or agreed to by
each of the Parties hereto in writing, and continuing for a period equal to the
service term set forth in Exhibit A or Exhibit B, as applicable (the “Service
Term”), or as otherwise agreed to by each of the Parties hereto in writing,
unless sooner terminated in accordance with the provisions of this Agreement.

 

Section 7.2                                      Termination of Services.

 

(a)                                  Termination by Service Recipient.  Each
Service Recipient may terminate its right to receive any particular Transition
Services for any or no reason, by providing the relevant Service Provider
written notice of termination (the “Termination Notice”), not less than thirty
(30) days prior to the date on which such Transition Services shall be
terminated (the “Termination Date”) setting forth in reasonable detail such
Transition Services to be terminated (the “Terminated Services”) and the
Termination Date for each Terminated Service.

 

(b)                                 Termination for Breach.  If any Party
materially breaches any of its obligations under this Agreement with respect to
any Transition Services received by such Party or its Affiliates (other than
with respect to nonpayment of Fees, which is covered by Section 7.3(b)), and
does not cure such default within twenty (20) Business Days after receiving
written notice thereof from the non-breaching Party, then the non-breaching
Party may, at its option, terminate any Transition Services affected by such
breach by providing written notice of such termination to the breaching Party,
for which termination the effective Termination Date shall be the date of
receipt of such written notice.

 

(c)                                  Termination for Illegal Agreement.  If a
final and non-appealable order has been entered determining that the provision
or use of any of the Transition Services hereunder violates any applicable Law,
then any Party hereto may terminate such Transition Services by providing
written notice of such termination to the other Party, for which termination the
effective Termination Date shall be the date of receipt of such written notice.

 

(d)                                 Procedures on Termination of Services. 
Beginning on the Termination Date, the applicable Service Recipient shall not be
obligated to pay any Fees in connection with such Terminated Services other than
Fees owed by such Service Recipient to the relevant Service Provider for such
Terminated Services rendered prior to the Termination Date (including a pro-

 

9

--------------------------------------------------------------------------------


 

rated amount for the month in which such termination occurs) for which payment
has not yet been made.  Any Termination Notice delivered pursuant to this
Section 7.2 shall be irrevocable.

 

Section 7.3                                      Termination of the Transition
Services Agreement.

 

(a)                                  By Mutual Consent.  This Agreement may be
terminated by mutual written consent of the Parties in writing at any time.

 

(b)                                 Termination for Non-Payment.  Each Service
Provider may terminate this Agreement (to be effective immediately) if the
relevant Service Recipient fails to pay any Fees by the applicable Invoice Due
Date; provided that such Service Provider has given the relevant Service
Recipient written notice of such failure to pay, and such Service Recipient has
not cured such failure to pay within fifteen (15) Business Days following the
date of such written notice.

 

(c)                                  Bankruptcy Termination.  This Agreement may
be terminated by either Party hereto upon at least thirty (30) days prior
written notice if the other Party hereto is declared insolvent or bankrupt, or
makes an assignment for the benefit of creditors, or a receiver is appointed or
any proceeding is demanded by, for or against the other under any provision of
the Federal Bankruptcy Act.  Any termination of this Agreement pursuant to this
Section 7.3(c) shall be without prejudice to any rights or obligations of the
Parties hereto accruing prior to such termination including the right to payment
of unpaid Fees and reimbursable costs owing for Transition Services performed
prior to termination.

 

Section 7.4                                      Procedures on Termination of
the Agreement.  Following any termination of this Agreement or termination of
any services to be rendered hereunder, each Party hereto will cooperate with the
other Party, at the other Party’s expense, as reasonably necessary to avoid
material disruption of the ordinary course of the other Party’s and its
Affiliates’ businesses.

 

Section 7.5                                      Effect of Termination;
Survival.  Upon the expiration of the Term, this Agreement will be of no further
force and effect; provided that no Party shall be relieved of any liability for
any breach or nonfulfillment of any provision of this Agreement or any
obligations under Article VI prior to the expiration of the Term (including any
liability to pay for Transition Services provided, or expenses incurred in
connection therewith, prior to termination); provided, further, that any claims
relating to such breach or nonfulfillment or for indemnification under
Article VI shall have been made in writing within six (6) months after the
expiration of the Term.  Notwithstanding the foregoing, Articles IV, V, VI and
IX, and this Section 8.5 shall survive any expiration or termination of this
Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1                                      Amendment and Modification. 
This Agreement may not be amended, modified or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each Party.

 

10

--------------------------------------------------------------------------------

 


 

Section 8.2                                      Waiver.  No failure or delay of
either Party in exercising any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, or any course of conduct, preclude any other or further exercise thereof
or the exercise of any other right or power.  Any agreement on the part of
either Party to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by a duly authorized officer on behalf of such
Party.

 

Section 8.3                                      Notices.  All notices,
requests, claims, demands and other communications under this Agreement shall be
given or made and shall be deemed to have been given in accordance with
Section 10.5 of the Purchase Agreement.

 

Section 8.4                                      Interpretation.  When a
reference is made in this Agreement to a Section, Article or Exhibit such
reference shall be to a Section, Article or Exhibit of this Agreement unless
otherwise indicated.  The headings contained in this Agreement or in any
Exhibit are for convenience of reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement.  All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require.  Any capitalized terms used in any Exhibit but not otherwise defined
therein shall have the meaning as defined in this Agreement.  All Exhibits
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth herein.  The word “including” and words of
similar import when used in this Agreement will mean “including, without
limitation,” unless otherwise specified.

 

Section 8.5                                      Entire Agreement.  This
Agreement (including the Exhibits hereto and references to the Purchase
Agreement herein) constitutes the entire agreement, and supersedes all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings between the Parties with respect to the subject matter hereof and
thereof.  Neither this Agreement nor any Ancillary Agreement shall be deemed to
contain or imply any restriction, covenant, representation, warranty, agreement
or undertaking of any party with respect to the transactions contemplated hereby
or thereby other than those expressly set forth herein or therein or in any
document required to be delivered hereunder or thereunder, and none shall be
deemed to exist or be inferred with respect to the subject matter hereof.

 

Section 8.6                                      No Third-Party Beneficiaries. 
Except as provided in Article VI, nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the Parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

 

Section 8.7                                      Governing Law; Arbitration;
Submission to Jurisdiction, Enforcement.  The provisions of Sections 10.9,
10.10, 10.11 and 10.15 of the Purchase Agreement are hereby incorporated by
reference.

 

Section 8.8                                      Assignment.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by either Party without the prior written consent of the other Party,
and any such assignment without such prior written consent shall be null and
void; provided, however,

 

11

--------------------------------------------------------------------------------


 

that any Service Recipient may assign this Agreement to any Subsidiary of such
Service Recipient without the prior consent of the relevant Service Provider;
provided further, that any Service Provider may assign any of its rights under
this Agreement to one or more Affiliates of such Service Provider without the
consent of the relevant Service Recipient; provided still further, that no
assignment shall limit the assignor’s obligations hereunder.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
permitted assigns.

 

Section 8.9                                      Severability.  Whenever
possible, each provision or portion of any provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision or portion of any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or portion of any provision in such jurisdiction,
and this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision or portion
of any provision had never been contained herein.

 

Section 8.10                                Waiver of Jury Trial.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.11                                Counterparts.  This Agreement may be
executed in two or more counterparts, including electronic counterparts, all of
which shall be considered one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

 

[Signature page follows on next page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

SPECIALIZED TECHNOLOGY RESOURCES, 
INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Barry A. Morris

 

 

Name: Barry A. Morris

 

 

 

Title: Executive Vice President &

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

UNDERWRITERS LABORATORIES, INC.

 

a Delaware non-stock corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Fischer

 

 

Name: Jason Fischer

 

 

Title: Vice President, Mergers & Acquisitions

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The following specific short-term post-close transition services will be
provided by the Seller to the Buyer.

 

Accounting and Finance

 

1)             U.S. Accounting & Financial Reporting — Seller will provide
consultation and transitional support to help Buyer prepare the month-end
consolidated reporting of financial results for the Business.  The Seller’s
Controller and Principal Accounting Officer will determine which of the Seller’s
personnel will be responsible for providing this Transition Service. 
Specifically, the Seller will create a consolidated Business trial balance at
the Oracle G/L account-level, including proper elimination, based on the
information provided by each Company.  The Seller has no responsibility to
ensure the accuracy of the amounts reported by each Company entity or to prepare
financial statements.  To execute its performance obligations under this
Agreement, the Seller will use commercially reasonable efforts to:

 

·                  Upload the Oracle G/L account-level data from all of the
Companies that use Oracle

·                  Enter all Companies not using Oracle

·                  Perform intercompany eliminations for the Companies

·                  Provide training to UL Finance & Accounting employee(s) who
will participate in the Business monthly close process during the period of the
term of this Transition Service

·                  Advise on historical accounting treatment, as needed, subject
to a material adverse effect on the Seller’s on-going business.

 

The Seller will use commercially reasonable efforts to provide the consolidated
Business trial balance at the Oracle G/L account-level by the 10th Business Day
of the month following the month being reported.

 

This Transition Service will expire after six month-end closings, subject to a
30-day notice of early termination.  The Fee for this Transition Service will be
an hourly rate for each of Seller’s employees of $100 per hour, plus
reimbursement of expenses.

 

Tax

 

2)             U.S. Tax Consultation — Seller will provide transitional support
to Buyer with respect to annual income tax and sales/use tax filings of the
Business and will participate in brief “question and answer” discussions on
property and income tax issues of the Business during the term of this
Transition Service, which shall be a period of 3 months after the Closing

 

--------------------------------------------------------------------------------


 

Date, subject to a 30-day notice of early termination.  Specifically, the
transition services would include:

 

·      Access to the Seller’s personnel (to the extent they will not become UL
employees as a result of the transaction) responsible for the information
gathering and reporting processes for state income and sales/use tax nexus
information of the Business (apportionment details for income tax filings,
sales/use tax reporting details).

 

·      Access to the Seller’s personnel (to the extent they will not become UL
employees as a result of the transaction) who were responsible for tax filings
by jurisdiction of the Business prior to the Closing; and copies of workpapers
and/or policies/procedures related to such filings.

 

Access includes: interview with persons were involved from the beginning
(gathering of information) to the end (filing of the reports/returns) of the
various tax processes of the Business prior to the Closing; availability of
workpapers that detail the filing and policies/procedures that document such tax
processes, for review and discussions with persons involved.  The anticipated
aggregate hours associated with this task for Seller’s personnel (to the extent
they will not become UL employees as a result of the transaction) are 30 hours. 
If the anticipated level of hours will not be sufficient, Buyer will notify
Seller via e-mail within two Business Days and Seller will use reasonable
commercial efforts to provide the necessary assistance subject to a material
adverse effect on the Seller’s ongoing business.  The Fee for this Transition
Service will be an hourly rate for each of Seller’s employees of $100 per hour,
plus reimbursement of expenses.

 

Legal

 

3)             Legal support — Following a written request from Buyer setting
forth in reasonable detail copies of existing legal documentation related to
Business prior to the Closing required by Buyer to conduct the Business, Seller
will use commercially reasonable efforts to provide copies of the requested
documentation.  This transition service will expire in 90 days, subject to a
30-day notice of early termination.  Buyer shall (i) reimburse Seller for
reasonable legal fees and expenses of outside counsel in connection with
rendering the services under this Agreement, and (ii) for services performed by
Seller’s general counsel, pay to Seller a fee at the hourly rate of $400, plus
reimbursement of expenses.

 

Payroll and Benefits

 

4)             Seller will provide the following transitional payroll and
employee benefit services:

 

--------------------------------------------------------------------------------


 

a)              Payroll Services — Until the earlier of December 31, 2011 or the
termination of this Agreement, Seller will provide payroll processing services
with respect to Continuing Employees after the Closing.

 

b)              Welfare Plans — Until the earlier of December 31, 2011 or the
termination of this Agreement, Seller will allow Continuing Employees of 
DomesticCo (and any Subsidiary of DomesticCo) that participated in such plans
prior to the Closing to continue participating in the Seller’s medical,
prescription drug, dental, vision, short and long term disability and  group
term life insurance plans, on the same terms as employees of the Seller (subject
to the terms of the plans).

 

c)              401(k) Benefit Plans — Until the earlier of December 31, 2011 or
the termination of this Agreement, Seller will allow DomesticCo to be a
participating employer under the STR Employees’ 401(k) and Profit Sharing Plan
administered by Seller, such that (i) any Continuing Employees employed by
DomesticCo after the Closing may continue to participate in such plan on the
same terms as employees of the Seller or (ii) any Continuing Employees employed
by a Subsidiary of DomesticCo (excluding Shuster Laboratories, Inc.) after the
Closing that participated in such plan prior to the Closing may continue to
participate in such plan on the same terms as employees of the Seller.  Until
the earlier of December 31, 2011 or the termination of this Agreement, Seller
will allow Shuster Laboratories, Inc. to be a participating employer under the
Shuster Laboratories. Inc. 401(k) Retirement Plan administered by Seller, such
that any Continuing Employees employed by Shuster Laboratories, Inc. after the
Closing may continue to participate in such plan on the same terms as employees
of the Seller

 

The Fee for Transition Services under this Section 4 will be the additional
costs associated with the provision of these transition services for the benefit
of Continuing Employees by any Third Party.  In addition, for services performed
by Chris Holm, Buyer shall pay to the Seller an hourly rate of $250/hour, plus
reimbursement of reasonable expenses.  Direct Costs for claims incurred in the
provision of benefits under the welfare plans described in this Section 4 will
be paid by Seller and billed to the Buyer.  It is the express intent of the
Buyer and the Seller that service costs associated with the administration of
the   Seller’s employee benefits plans shall not exceed reasonable compensation
for such services as defined in 29 C.F.R. (s)2550.408c-2.

 

IT Services

 

5)             “Strus.com” Domain — Seller will set up an email forwarding
service with a reputable cloud email service provider in order to (i) forward
the email traffic for employees of Seller and its Affiliates following the
Closing whose email domain utilizes “strus.com” to the email servers of Seller
and its Affiliates and (ii) forward the email traffic for employees of Buyer and
its

 

--------------------------------------------------------------------------------


 

Affiliates (including the Companies) following the Closing whose email domain
utilizes “strus.com” to the email servers of Buyer and its Affiliates (including
the Companies).  Any changes to the initial configuration of this service must
be mutually reviewed and agreed to by IT representatives from both Seller and
Buyer to ensure that changes will not disrupt the services to either Seller or
Buyer.  A representative from each of Seller and Buyer will be placed onto the
account with capabilities to perform administrative tasks, such as adding and
deleting personnel subject to this email routing service.  Seller shall permit
the remainder of the application and web site traffic destined for the
“strus.com” domain to be pointed to the servers of Buyer and its Affiliates
(including the Companies) to continue application access for those application
transferring to UL that utilize the “strus.com” domain.  The transition services
described in this paragraph 5 will be provided for period of up to one year
after the Closing, which may be extended for up to an additional six months at
the request of Buyer if Buyer has not then completed migration of its systems to
alternate domains, upon the consent of Seller, which may not be unreasonably
withheld.

 

*          *          *          *          *

 

Additional Services

 

Additional Services — to the extent that the Buyer needs additional services,
the Seller and the Buyer will meet and develop a mutually-agreed upon scope of
service and fee for the service.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

IT Services

 

Pursuant to the transactions contemplated by the Purchase Agreement, following
the Closing, the Buyer will own and control the IT environment and data center
located in Enfield, Connecticut (the “Enfield Data Center”), which is used in
the operation of the Business and the other businesses of the Seller.  For up to
a period of 90 days following the Closing, for the Fees set forth below, the
Buyer shall provide the Seller with the services related to the Enfield Data
Center required to maintain the operations of the other businesses of the Seller
and to separate and migrate the Seller’s operations from the Enfield Data Center
to its own, separate IT environment and data center, as more specifically
described below:

 

Routine Day to Day Operational Support

 

Definition of Support: Support refers to the continued monitoring, operations
and defect/outage remediation for the outlined IT environments, including both
production and non-production instances.

 

IT Applications Support — Buyer will support, operate and maintain the shared
business applications and the Seller’s dedicated business applications, at
pre-close operational performance and availability service levels.

 

·                  These applications include: Oracle Financials, Microsoft
Active Directory and its entire support stack, Microsoft Exchange (Mail) and
related supporting systems such as email anti-virus, anti-SPAM and email
archiving, InfoSTReam employee intranet IQMS, Prophix, iLMS and all public
facing Web Sites.

·                  Planned outages or changes to any of these environments must
be agreed to prior to any changes going into production and must adhere to the
current production change process.

·                  These services will be provided for a period of up to 90 days
after the Closing.

 

IT Infrastructure Support — Buyer will support and operate the entire worldwide
IT infrastructure, which will continue to provide traffic and services support
for the Business and the Seller and its Affiliates at pre-close operational,
availability and security service levels.

 

·                  The IT infrastructure includes:  Enfield Data Center,
Seller’s worldwide Local Area Networks (LANs), Seller’s worldwide Wide Area
Network (WAN), all world-wide servers, all world-wide storage and all world-wide
supporting components including but not limited to routers, switches, firewalls,
VPN appliances, tape back-up systems, phone systems, data center environmental
systems such as electrical and HVAC, load-balancers, anti-spam services,
anti-virus services and DNS services.

·                  Planned outages or changes to any of these environments must
be agreed to prior to any changes going into production and must adhere to the
current production change process.

·                  These services will be provided for a period of up to 90 days
after the Closing.

 

--------------------------------------------------------------------------------


 

IT ISP Connectivity Support - Buyer will support and operate the worldwide ISP
and voice connections that support connectivity to the Seller’s worldwide
locations at pre-close operational, availability and security service levels.

 

·                  The IT ISP and voice connectivity includes, but is not
limited to:  all worldwide voice circuits along with, the shared dual circuits
into the Enfield Data Center, dual circuits into the Somers, CT Plant, dual
circuits into the East Windsor, CT Plant, dual circuits into the St. Augustine,
FL Plant, dual circuits into the Llanera, Spain Plant, dual circuits into the
Gelang Patah, Malaysia Plant, along with the circuit into the King St Enfield,
CT corporate office.

·                  Planned outages or changes to any of these connections must
be agreed to prior to any changes going into production and must adhere to the
current production change process.

·                  These services will be provided for a period of up to 90 days
after the Closing.

 

Separation and Migration

 

Buyer’s staff (which was acquired from Seller pursuant to the transactions
contemplated by the Purchase Agreement) will continue to lead and perform the
project work associated separating the Seller’s operations from the Enfield Data
Center and migrating them to Seller’s own, separate IT environment and data
center.  Upon completion of each project noted below, each of the Buyer and the
Seller shall provide written confirm of completion and support will be provided
on the terms above.

 

Migration of STR Solar to alternative Data Center — Buyer will separate the
Seller’s operations from the Enfield Data Center and migrate them to Seller’s
own, separate IT environment and data center, which will consist of a new
platform to replace hardware and software currently shared with the Business
including, but not limited to:  ISP Circuit(s), The Core Network backbone,
Active Directory, Web Sites, Blackberry Enterprise
Server, Intranet, Infrastructure Management Services, Tape Backups and
Management Server.  Buyer will migrate the Seller’s operation of the shared
hardware and software systems described above and “dedicated” software systems
to the alternative data center location including, but not limited to, the above
referenced Shared hardware and software platforms, plus, IQMS and related
peripheral equipment, Citrix/Terminal Services, Prophix, Exchange 2010, archival
copy of Oracle Financials, and iLMS.  These services will be provided for a
period of up to 90 days after the Closing.

 

Protection of Confidential Information — Buyer will remove the Seller’s
proprietary and confidential data from both the Oracle Financials instance to be
turned over to Buyer, and from the Intranet instance to be turned over to
Buyer.  Purging of Seller’s proprietary and confidential financial data from
Oracle is to be performed by a 3rd party contracted firm at the Seller’s
expense.  Pursuant to this service of Buyer, Buyer will provide any additional
support for this activity over and above the efforts of the 3rd party.  These
services will be provided for a period of up to 90 days after the Closing.

 

Final Active Directory Domain Separation — After the Seller’s own, separate IT
environment is built, Buyer shall migrate the server platforms and users into
the new domain,

 

--------------------------------------------------------------------------------


 

and break the Active Directory “trusts” between the Buyer’s and Seller’s WANs. 
If it is deemed necessary, Buyer’s staff will perform on-site domain migration
activities at each of the Seller’s facilities.  The travel expenses related to
these trips will be borne and paid directly to the extent possible, and
otherwise reimbursed by, the Seller.  These services will be provided for a
period of up to 90 days after the Closing.

 

Fee Schedule

 

The Fees for the services of the Buyer provided under this Exhibit B shall be as
follows:

 

1.  Fixed Infrastructure Usage:

 

$5,333/mo.

 

(includes: circuit usage, utilization of infrastructure h/w and s/w)

 

 

 

2.  Staff Utilization — Time and Materials:

 

$100/hr

 

(includes full time employee time for monitoring and remediation, along with
non-T&E expenses)

 

 

 

3.  Travel and Expenses:

 

Reimbursed by Seller

 

 

Hong Kong Office Space

 

For a period of up to 6 months following the Closing, Buyer will provide office
space and resources in the Hong Kong facility of the Business to two employees
of Seller, Kitty Lee and Cannis Chang, that is substantially similar to the
space and resources provided in such facility to such employees prior to the
Closing.  For the avoidance of doubt, such employees may be relocated within
such facility.

 

Wind-down of Seller’s Subsidiary in India

 

For a period of up to one year following the Closing, Buyer will provide up to
an aggregate of 40 hours of the services of Aditi Choudhury, or her replacement
as Controller of STR Labs Pvt. Ltd., to the Seller solely for the purposes of
assisting Seller with the wind-down and termination of STR India Pt. Ltd., a
subsidiary of Seller.

 

--------------------------------------------------------------------------------

 